Citation Nr: 0335231	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-19 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to a rating higher than 10 percent for the 
service-connected bilateral pes planus.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran had active service from October 1942 to January 
1946.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision of the RO.  



FINDING OF FACT

The service-connected bilateral pes planus is shown to be 
manifested by slight callosities and pain in the arches of 
both feet with prolonged standing and walking that produce no 
more than severe functional impairment; neither marked 
pronation, extreme tenderness, or marked inward displacement 
nor severe spasm of the tendo achillis on manipulation is 
demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the service-connected bilateral pes planus are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.57, 4.71a including Diagnostic Code 
5276 (2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case and 
the Supplemental Statement of the Case.  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

Specifically, the RO first informed the veteran of the 
provisions of the VCAA in a letter sent in December 2001.  
Another letter sent to the veteran in November 2002 provided 
an additional year for the veteran to furnish evidence.  

In November 2002, the veteran's representative contended that 
recent treatment records showed that the service-connected 
bilateral pes planus met the criteria for an increased 
evaluation.  These VA medical records have been associated 
with the claims folder.  
 
The record contains sufficient information to decide the 
claim.  This includes VA examination performed to evaluate 
the severity of the service-connected disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, given the favorable action taken hereinbelow, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  




II.  Evaluation of the Service-Connected Bilateral Pes Planus

A.  Factual Background 

A careful review of service medical records shows that the 
veteran was diagnosed with pes planus, third degree, with 
pain and eversion at the time of service discharge in 1946.  

In a March 1946 rating decision, the RO granted service 
connection for bilateral pes planus, and assigned a 10 
percent rating, effective in January 1946.  

In a March 1947 rating decision, the RO decreased the 
evaluation for the service-connected bilateral pes planus 
from 10 percent to no percent, effective in May 1947.  

The VA progress notes dated in November 1977 show that the 
service-connected bilateral pes planus was symptomatic.  The 
veteran complained of having discomfort on standing and 
walking.  Orthopedic inserts were ordered.  

A report of VA examination dated in April 1978 shows a 
diagnosis of bilateral pes planus, chronic and symptomatic.  

In an April 1978 rating decision, the RO assigned an 
increased evaluation for the service-connected bilateral pes 
planus to 10 percent, effective in November 1977.  The 
records show that the veteran's previously combined service-
connected disability rating of 40 percent had not change.  

The X-ray studies taken of the veteran's feet in December 
2001 revealed the following diagnoses:  No evidence of recent 
fracture or dislocation; a small spur at the lateral margin 
of base of the distal phalanx of the second toe of the right 
foot, most likely a residual from an old-healed chip 
fracture; mild hallux valgus deformities of the first 
metatarsophalangeal joints of both feet; hammertoes of the 
second through fifth toes of both feet; and tiny spur at the 
posteroinferior margin of the left calcaneus.  

The veteran underwent a VA examination in December 2001.  He 
reported increasing problems with his feet over the last 60 
years, resulting in bilateral foot pain-not significant at 
rest-but with weight bearing or increased walking.  

The veteran described the pain as an aching pain, traveling 
through the arch of the foot and into the calves.  Any 
weightbearing exacerbated the foot pain.  The veteran was 
given inserts by the podiatrist.  He denied having any 
swelling or redness and denied any previous use of cane, 
crutches or orthotics until recently issued in September.  
Reportedly, his feet did not lock, although he had bilateral 
ankle cramping at times.  

Upon examination, the veteran was able to walk with no 
assistive devices.  He had no abnormal gait, normal shoe 
wear, and no obvious deformities.  He kept pace with the 
examiner.  There was tenderness on palpation to the ball and 
arch of the feet bilaterally with no swelling or redness.  
There were significant varicosities to both feet.  
Monofilament was adequate to the plantar surfaces, and 
proprioception was within normal limits.  Toes were down 
going.  With weightbearing, there was significant decrease in 
the foot of the arch, which did not correct with 
manipulation.  

The veteran was able to walk forward on the toes and backward 
on the heels with significant pain to the feet.  He was able 
to perform inversion and eversion with significant pain to 
the feet with both maneuvers.  There were no obvious 
structural deformities.  Slight calluses were noted 
bilaterally to the large toes.  The diagnosis was that of 
bilateral flatfeet, with radiographic evidence of bone spurs 
and mild hallux valgus deformities.  

The VA progress notes dated in September 2002 reveal that the 
veteran had received a new pair of custom-molded orthotic 
devices in July 2002, which were working out well.  

The veteran underwent a VA examination in November 2002.  The 
VA examiner noted a valgus deformity on the right foot, with 
medial flexion to 10 degrees.  There was a valgus deformity 
on the left foot, with medial flexion to 8 degrees.  

The veteran was able to dorsiflex his right ankle to 30 
degrees and his left ankle to 30 degrees.  He was able to 
plantar flex his right foot to 30 degrees and his left foot 
to 20 degrees.  Inversion and eversion of both ankles were 
normal.  His gait was steady with a rocking motion, with the 
knees slightly bent.  

The veteran had pain with palpation over the arches of both 
feet; otherwise, there was no tenderness elicited with 
palpation over the Achilles tendon or toe area.  His pulses 
were 2+, and his feet were warm.  No callous or corns were 
noted.  There was no uneven wear on the soles of his shoes; 
inserts were in place.  The veteran was able to feel the 
monofilament in both feet, although the podiatrist had noted 
neuropathy in the progress notes.  The diagnosis was that of 
pes planus with pain in the arches of his feet.  

The statements of the veteran in the claims folder are to the 
effect that he must use arch supports all the time and that 
the pain in his feet was exacerbated when standing for 10 
minutes or walking any distance.  


B.  Legal Analysis 
  
Pes planus is evaluated under Diagnostic Code 5276 as 
follows:

Mild bilateral acquired flatfoot (pes planus) where 
symptoms are relieved by built-up shoe or arch 
support-0 percent disabling.  

Moderate bilateral acquired flatfoot where the 
weight-bearing lines are over or medial to the 
great toes and there is inward bowing of the tendo 
achillis and pain on manipulation and use of the 
feet-10 percent disabling.  

Severe bilateral acquired flatfoot manifested by 
marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use of the 
feet, indications of swelling on use of the feet, 
and characteristic callosities-30 percent 
disabling.  

Pronounced bilateral acquired flatfoot manifested 
by marked pronation, extreme tenderness of the 
plantar surfaces of the feet, and marked inward 
displacement and severe spasm of the tendo achillis 
on manipulation which is not improved by orthopedic 
shoes or appliances-50 percent disabling.  

38 C.F.R. § 4.71a, including Diagnostic Code 5276.  

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  38 C.F.R. § 4.26.  

The bilateral factor is not applicable unless there is 
partial disability of compensable degree in each of 2 paired 
extremities, or paired skeletal muscles.  38 C.F.R. 
§ 4.26(c).  

The evidence of record shows that the veteran has significant 
varicosities of both feet.  The Board notes that service 
connection is not in effect for this condition.  As such, 
symptoms attributable to this nonservice-connected disability 
may not be considered in the evaluation of the service-
connected bilateral pes planus.  

In this case, the Board notes x-ray evidence of hallux valgus 
deformities in each foot and hammertoes of the second through 
fifth toes of both feet in 2001.  The evidence also reflects 
that the veteran complained of constant daily pain in his 
feet that gave him problems with prolonged standing and 
walking.  Pain may provide a basis for a compensable 
disability rating.  Smallwood v. Brown, 10 Vet. App. 93, 98 
(1997).  

The Board in this regard has carefully considered the 
veteran's statements to the effect that he has functional 
impairment from pain that interferes with his ability to 
stand and walk. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  

The record reflects neither painful motion, edema, 
instability nor weakness; nor are there atrophic changes.  
There is, however, evidence of tenderness with palpation over 
the arches.  In the Board's opinion, the overall evidence 
does not show any additional functional loss.  See DeLuca, 
8 Vet. App. 202.  

It appears that the most prominent feature of the service-
connected disability is the pain in the arches of both feet 
with prolonged standing and walking.  There is also evidence 
of slight calluses to the toes of each foot.  

In light of all evidence of record, the Board finds that the 
veteran's present level of disability and functional loss due 
to pain more nearly approximate the criteria for the 
assignment of a 30 percent rating under Diagnostic Code 5276.  

That is, the effect of pain on prolonged standing and use of 
the feet with hallux valgus deformities and slight 
callosities is equivalent to "severe" bilateral flatfoot.  
Accordingly, a rating of 30 percent is warranted.  DeLuca, 8 
Vet. App. 202; 38 C.F.R. § 4.7.  

There is no evidence of marked pronation, extreme tenderness, 
or marked inward displacement and severe spasm of the tendo 
achillis on manipulation to warrant a higher rating.  

Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for the assignment 
of a 30 percent evaluation as described hereinabove. 



ORDER

A 30 percent rating is granted for the service-connected 
bilateral pes planus, subject to the regulations applicable 
to the payment of monetary awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



